Citation Nr: 1629622	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-04 856	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits with special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to May 1961 and from June 1961 to March 1965.  The Veteran died in May 2012.  The appellant is the Veteran's surviving spouse.  The appellant timely requested that she be substituted for the Veteran as a surviving spouse.  See 38 U.S.C.A. § 5121A.  The RO has allowed the appellant's substitution. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2012, the Board remanded this matter for further development.  Because the requested development was not completed, another remand was required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, in October 2013, the Board remanded this matter again.  For reasons set forth below, however, the Board finds that there has still not been substantial compliance with the October 2013 remand directives and another remand is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In the October 2013 remand, the Board directed that the appellant be asked to submit evidence showing the amount of unreimbursed medical expenses she incurred during the appellate period, as well as notify her that she may submit financial information in support of her claim.  The record reflects that the RO sent a letter to the appellant, however, that letter was returned.  Thereafter, the RO sent additional letters to the appellant's prior addresses.  Some of these letters were returned, but the last letter was not, and to date the appellant has not responded to this letter or submitted additional financial information.  Thus, the Board finds that there has been substantial compliance with that remand directive.  

The problem is with the second and third remand directives.  In that regard, in the October 2013 remand, the Board directed that an addendum be provided to the August 2013 Corpus of Estate Determination, either itemizing or clarifying the basis for the notation of monthly income (in line number 3 under Item 10) totaling $26,824.00.  This was not done.  The Board also directed that if this number was incorrect, a corrected Corpus of Estate Determination, including the applicable MAPR threshold, must be issued and associated with the claim file.  This was also not done.  Finally, the Board directed that if the claim remained denied, a Supplemental Statement of the Case was to be issued, which included the applicable MAPR (maximum annual pension rate) thresholds relevant to the appellant's claim from 2010 to the present.  Although an SSOC was issued in March 2016, there was no notation of the applicable MAPR thresholds.  In light of these discrepancies, the Board concludes there was not substantial compliance with the October 2013 remand, and another remand is warranted.  Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide an addendum to the August 2013 Corpus of Estate Determination -- itemizing or otherwise clarifying the basis for the notation of monthly income in line number 3 under Item 10 totaling $26,824.00.  If this number is incorrect, a corrected Corpus of Estate Determination, including the applicable MAPR threshold, must be issued and associated with the claim file.

2. Thereafter, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC), including the applicable MAPR thresholds relevant to the appellant's claim from 2010 to the present, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

